Title: To Thomas Jefferson from John O’Neill, 26 May 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Baltimore 26th. May 1806
                        
                        I have traversed nearly the whole State of Pennsylvania over, All I have to say is that am in health, Having
                            held out a Siege of nearly four months in Philadelphia. The new Bridge of Arcola on the river near that City I could not but admire. However have to tell Your Excellency that I passed
                            it twice with Any considerable 
                             either in Men or Money. am in this City in a Nearly similar situation
                            to what I had been Some Months Since, but thank God am my own Master out of the echo of purchase Ys &c &c
                        
                            Jno: O’Neill
                     
                        
                        
                            Your virtues I cannot but duly apprecate.
                        
                        
                            Jno:—
                        
                    